Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 22, 2018

The Court of Appeals hereby passes the following order:

A19D0028. JABBAR MUHAMMAD ALI WILLIAMS v. THE STATE.

       Jabbar Muhammad Ali Williams pleaded guilty to possession of marijuana with
intent to distribute. Four days later, he later filed a motion to withdraw his guilty
plea, which the trial court denied. Williams then filed a “Request for Certificate of
Probable Cause” in the Supreme Court. The Supreme Court docketed the filing as an
application for discretionary appeal of the trial court’s order denying Williams’s
motion to withdraw his guilty plea and transferred the case here.
       An order denying a motion to withdraw a guilty plea may be appealed directly.
See Smith v. State, 283 Ga. 376 (659 SE2d 380) (2008). We will grant a timely filed
application for discretionary appeal if the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED,
and Williams shall have ten days from the date of this order to file a notice of appeal
in the trial court. If he has already filed a timely notice of appeal in the trial court, he
need not file a second notice. The clerk of the superior court is directed to include a
copy of this order in the appeal record transmitted to this Court.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/22/2018
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.